            Case 4:18-cv-01044-HSG Document 184-1 Filed 05/10/19 Page 1 of 2



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone:    (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100

13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17
                                 UNITED STATES DISTRICT COURT
18
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19    TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
      corporation, DORIS A. KAELIN, in her
20    capacity as Chapter 7 bankruptcy trustee for DECLARATION OF ANDREA PALLIOS
      TECHSHOP, INC.,                              ROBERTS IN SUPPORT OF DEFENDANTS’
21                                                 AND COUNTERCLAIMANTS’ RESPONSE
                        Plaintiff,                 TO DANIEL WOODS’S MOTION TO
22                                                 MODIFY DEFENDANTS’ SUBPOENA TO
             v.                                    LIMIT SCOPE OF TESTIMONY
23                                                 AT TRIAL, OR IN THE
      DAN RASURE et al.                            ALTERNATIVE, A MOTION FOR
24                                                 PROTECTIVE ORDER;
                        Defendants.                MEMORANDUM OF POINTS
25                                                 AND AUTHORITIES
     ______________________________________
26                                                 Hearing: May 23, 2019, 2:00 p.m.
     AND RELATED COUNTERCLAIMS                     Trial: June 3, 2019, 8:00 a.m.
27

28

                                                 -1-           Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                                   ROBERTS DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
      Case 4:18-cv-01044-HSG Document 184-1 Filed 05/10/19 Page 2 of 2



 1           I, Andrea Pallios Roberts, declare as follows:

 2       1. I am an attorney at law duly licensed to practice law in the State of California. I am an

 3   attorney at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel of record for

 4   Defendants and Counterclaimants (“Defendants”). I have personal knowledge of the facts stated

 5   herein and, if called as a witness, could and would testify thereto.

 6       2. Defendants served their Trial Witness List on April 2, 2019, and designated Daniel Woods

 7   as a trial witness.

 8       3. Attached as Exhibit A is a true and correct copy of an email exchange between Mr.

 9   Woods’ counsel and myself, beginning on April 24, 2019.
10       4. On May 9, 2019, I met and conferred by telephone with counsel for Mr. Woods. I advised

11   counsel that Defendants do not intend to examine Mr. Woods about the Knight Foundation

12   litigation. I also advised that Defendants are willing to forego seeking to elicit testimony from

13   Mr. Woods regarding the bankruptcy Trustee’s potential claims against Mr. Woods, but that

14   Defendants should be permitted to cover all of the other topics listed in the disclosure in the trial

15   witness list.

16       5. On May 10, 2019, the parties negotiated a stipulation to resolve Mr. Woods’ motion. As

17   of the filing of this declaration, Defendants and Mr. Woods have agreed to the language of the

18   stipulation and Defendants understand that Mr. Woods’ counsel will file the stipulation on

19   Monday, May 13. Attached as Exhibit B is a true and correct copy of an email exchange between
20   Mr. Woods’ counsel and myself on May 10.

21
             Executed this 10th day of May, 2019 at Redwood Shores, California.
22

23
                                                                   /s/ Andrea Pallios Roberts
24                                                                   Andrea Pallios Roberts
25

26

27

28

                                                   -2-           Case No. 4:118-CV-01044-HSG (JCS)
                                     ROBERTS DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
